[investorstitlex1x1.jpg]

NONQUALIFIED SUPPLEMENTAL RETIREMENT BENEFIT PLAN

As Amended and Restated Effective January 1, 2009

--------------------------------------------------------------------------------

TABLE OF CONTENTS

      Page PREAMBLE 1   Article 1 DEFINITIONS 2 1.1        “Account” 2
               1.2 “Base Salary” 2 1.3 “Beneficiary” 2 1.4 “Benefit Commencement
Date” 2 1.5 “Board” or “Board of Directors” 2   1.6 “Bonus Compensation” 2 1.7
“Cause” 2 1.8 “Code” 2 1.9 “Committee” 2 1.10 “Company” 3 1.11 “Effective Date”
3 1.12 “Eligible Employee” 3 1.13 “Employment Agreement” 3 1.14 “Employment
Period”  3 1.15 “Participant” 3 1.16 “Plan” 3 1.17 “Plan Administrator” 3 1.18
“Plan Year” 3 1.19 “Rabbi Trust” 3 1.20 “Schedule” 3 1.21 “Termination of
Employment” 3 1.22 “Valuation Date” 3   Article 2 PARTICIPATION 4 2.1 Eligible
Class 4 2.2 Commencement of Participation 4   Article 3 ESTABLISHMENT OF
ACCOUNTS 5 3.1 Accounts 5 3.2 Credits and Debits to Accounts 5   Article 4
CONTRIBUTIONS AND BENEFITS 6 4.1 Benefits 6 4.2 Contributions 6 4.3 Changes in
Base Salary and/or Base Compensation 6 4.4 Crediting of Contributions 6


i

--------------------------------------------------------------------------------


               4.5        Taxation       6   4.6   Deemed Investment of
Contributions 7 4.7 Company Investments 7   Article 5 BENEFIT EVENTS 8 5.1
Benefits Following Retirement and Certain Other Events 8 5.2 Benefits Following
a Termination for Disability 8   5.3 Death Benefits 8 5.4 Payor 9 5.5 One-Time
Benefit Event 9   Article 6 VALUATION AND DISTRIBUTION OF ACCOUNTS 10 6.1
Valuation of Accounts 10 6.2 Commencement of Benefits 10 6.3 Form and Amount of
Payment Options 10 6.4 Election of Payment Options and Deferral of Benefits 11  
Article 7 ADMINISTRATION AND CLAIMS PROCEDURE   12 7.1 Administration 12 7.2
Expenses; Reliance on Third Parties 12 7.3 Annual Statements 12 7.4 Appointment
of a Conservator 12 7.5 Limitation of Liability 12 7.6 Claims for Benefits 13  
Article 8 FUNDING 14 8.1 In General 14 8.2 Rabbi Trust 14   Article 9 AMENDMENT,
TERMINATION AND CHANGE OF CONTROL 15 9.1 Amendment or Termination 15 9.2 Change
of Control 15   Article 10 GENERAL PROVISIONS 16 10.1 Payment to Minors and
Incompetents 16 10.2 No Contract 16 10.3 Use of Masculine and Feminine; Singular
and Plural 16 10.4 Non-Alienation of Benefits 16 10.5 Protective Provisions 16
10.6 Governing Law 16 10.7 Captions 17 10.8 Compliance with Section 409A of the
Code 17


ii

--------------------------------------------------------------------------------

PREAMBLE

Investors Title Insurance Company (the “Company”) previously established a
non-qualified deferred compensation plan referred to as the Investors Title
Insurance Company Non-qualified Supplemental Retirement Benefit Plan (the
“Plan”), originally effective November 17, 2003. The Company is amending and
restating the Plan effective January 1, 2009 as set forth herein to (i) reflect
certain design changes to the Plan, (ii) provide for the Plan’s documentary
compliance with the requirements of Section 409A of the Code, and (iii)
otherwise meet current needs.

The purpose of this Plan is to provide additional retirement benefits to
Eligible Employees on a non-qualified, tax-deferred basis. This Plan shall be
unfunded and maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”). The Plan is
intended to be effective with respect to Compensation earned after October 1,
2003.

Benefits are based upon hypothetical Company contributions credited to
Participant “Accounts”.

It is intended that funds accumulated under this Plan on a Participant’s behalf
will be paid to the Participant at a specified future date determined under
procedures described herein, or upon disability or Termination of Employment.
The Participant may select a lump sum, or from among other payment options for
Plan benefits. Upon the Participant’s death, the Participant’s remaining Account
balance, if any, will be paid to the Participant’s named Beneficiary.

Account balances resulting from employer contributions may be credited with
interest, at a rate determined by the Company, or with amounts reflecting and
corresponding to the performance (i.e., income, gains, losses, etc.) of a
designated security or index. Further, the Company may choose to set aside
assets relating to Plan obligations in a Rabbi Trust, the corpus of which will
be available to the Company’s creditors in the event of bankruptcy. However, the
Company is under no obligation to invest amounts deemed contributed to the Plan
or to set aside funds in a Rabbi Trust. In all cases, the Company may elect to
pay the benefits promised hereunder from other general assets. Notwithstanding
the fact that the Company may set aside assets in respect of its obligations
under the Plan, the Plan is unfunded and the rights of Participants and
Beneficiaries are limited to those of general, unsecured creditors of the
Company.

--------------------------------------------------------------------------------

ARTICLE 1
DEFINITIONS

The following words and phrases when used in the Plan shall have the following
meanings, unless a different meaning is plainly required by the context:

1.1

“Account” means the bookkeeping account established for the measurement of the
Company’s accumulated liability to a Participant under the Plan. Each
Participant’s Account will reflect the undistributed balance to the credit of
the Participant, representing accumulated Company Plan contributions, and the
hypothetical investment earnings, gains and losses credited to the Account under
the terms of the Plan.

               1.2

“Base Salary” has the meaning given to it in Section 3 of the Employment
Agreement.

  1.3

“Beneficiary” means the person, persons or trust designated by the Participant
or former Participant to receive benefits under the Plan in the event of the
Participant’s death prior to the full distribution of his Account. A Participant
shall designate his Beneficiary or Beneficiaries in writing under the specific
procedures as shall be established by the Plan Administrator. A Participant may
change his Beneficiaries at any time by delivering written instructions to the
Plan Administrator. In the event a Participant dies without a valid designation
of Beneficiary in effect, the Participant’s remaining Account shall be payable
to his spouse or, if the Participant is not married at the time of death, to his
estate.

  1.4

“Benefit Commencement Date” means the date upon which the Participant’s
Termination of Employment occurs or is deemed to occur in accordance with the
provisions of Article 4 and after which the distribution of benefits to the
Participant will commence in accordance with the provisions of Article 4 and
Article 5.

  1.5

“Board” or “Board of Directors” means the Board of Directors of Investors Title
Insurance Company.

  1.6

“Bonus Compensation” has the meaning given to it in Section 3 of the Employment
Agreement.

  1.7

“Cause” has the meaning given in Section 4 of the Employment Agreement.

  1.8

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any regulations issued thereunder. Reference to any section of the Code
shall include any successor provision thereto.

  1.9

“Committee” means the Compensation Committee of Investors Title Company or such
other person or persons designated by the Company to determine the eligibility
of employees for participation in the Plan in accordance with the provisions of
Article 2, and to provide oversight to the administration of the plan in
accordance with Article 7.

2

--------------------------------------------------------------------------------


1.10

“Company” means Investors Title Insurance Company, a North Carolina corporation,
and its successor or successors. The Company is a wholly-owned subsidiary of
Investors Title Company.

               1.11

“Effective Date” means November 17, 2003.

  1.12

“Eligible Employee” means an employee of the Company who is included in the
eligible class described in Section 2.1, and who is listed on the Schedule.

  1.13

“Employment Agreement” means the agreement, as amended from time to time,
entered into between an Eligible Employee and the Company, which contains the
certain defined terms used herein along with the general terms and conditions of
the Eligible Employee’s employment.

  1.14

“Employment Period” has the meaning given to it in Section 1 of the Employment
Agreement.

  1.15

“Participant” means an Eligible Employee for whom an Account is being maintained
under the terms of the Plan.

  1.16

“Plan” means the Investors Title Insurance Company Non-Qualified Supplemental
Retirement Benefit Plan as set forth in this document and as amended from time
to time.

  1.17

“Plan Administrator” means the Company.

  1.18

“Plan Year” means each calendar year commencing January 1, 2004 and thereafter.

  1.19

“Rabbi Trust” means, for the purposes of this Plan, a grantor trust under
Subpart E of Subchapter J of Chapter I of the Code established by an employer in
connection with a nonqualified deferred compensation or supplemental retirement
benefit plan, the assets of which may be reached by the employer grantor’s
general creditors.

  1.20

“Schedule” means the document which lists the Eligible Employees who are
Participants in the Plan, as such Schedule is amended from time to time.

  1.21

“Termination of Employment” means any termination of the employee/employer
relationship between a Participant and the Company for any reason including the
Participant’s Retirement, death, Termination for Disability, Termination for
Cause, Termination without Cause, Termination for Good Reason or termination
following a Change in Control, as such terms are defined in the Employment
Agreement. For purposes of the Plan, whether a “Termination of Employment” has
occurred shall be determined in a manner consistent with the requirements of
Section 409A of the Code and the Company’s 409A Policy, if any.

  1.22 “Valuation Date” means the last day of each calendar quarter, and is the
date on which Participant Account values are determined.

3

--------------------------------------------------------------------------------


ARTICLE 2
PARTICIPATION



2.1 Eligible Class.                  (a)

Except as provided in (b) and (c) below, an individual who is employed by the
Company is an Eligible Employee with respect to a particular Plan Year only if
he is both (i) within a select group of management or highly compensated
Employees within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA, as determined by the Committee in its sole discretion, and (ii)
identified by the Company as an Eligible Employee and listed in the Schedule A,
attached hereto.

                   (b)

Each Eligible Employee must cooperate with the Company by furnishing any and all
information requested by the Company in order to facilitate the payment of
benefits hereunder. Notwithstanding any provision in the Plan to the contrary,
an individual who would otherwise be eligible to receive benefits under the Plan
shall nevertheless be considered ineligible, and may be barred by the Company
from participation in the Plan, (i) if he refuses to cooperate with any
requirement which the Committee or Plan Administrator may reasonably impose; or
(ii) if the Company chooses, in its discretion, to purchase one or more life
insurance policies on the life of the individual in connection with its
obligations under this plan, and the individual fails to submit a complete and
accurate application in connection with the acquisition of the policy(ies), or
fails to submit to any physical examination that the insurer may require, or
fails to provide any other information that the insurer or Plan Administrator
may reasonably request or to comply with any other requirement which the insurer
may reasonably impose.

  2.2 Commencement of Participation.    

Each Eligible Employee shall first become a Participant as of the initial pay
period for the first Plan Year following the date upon which he is first
determined by the Committee to be an Eligible Employee.

4

--------------------------------------------------------------------------------

ARTICLE 3
ESTABLISHMENT OF ACCOUNTS

3.1 Accounts.                 

The Plan Administrator will establish and maintain separate memorandum Accounts
for each Participant, for bookkeeping purpose only, which will be used to
measure the amount of the Company’s liability to each Participant and
Beneficiary under this Plan.

  3.2

Credits and Debits to Accounts.

   

The Plan Administrator will, as often and as soon as may be reasonable and
practicable, make such adjustments to the Accounts, by credit (addition) or
debit (reduction), as may be necessary and/or appropriate to reflect:

    (a)

Company contributions,

                 (b)

any accrued interest (if Company contributions are deemed to be invested at
interest), and

    (c)

any income and/or expense, and any gain or loss (i.e., increase or decrease,
whether realized or unrealized), associated with any other investment(s) in
which the contributions are deemed be invested, so that the balance of any
portion of the Account that is deemed to be invested will be adjusted in the
same manner and amount that it would have been adjusted had the Account
investment actually been made (i.e., so as to reflect the net amount invested,
and any changes in the investment’s market or net asset value).

 

5

--------------------------------------------------------------------------------

ARTICLE 4
CONTRIBUTIONS AND BENEFITS

4.1 Benefits.                 

Participants (or their Beneficiaries) will be entitled to benefits from this
Plan upon the Participant’s Termination of Employment for any reason. Benefits
will be based upon the value of a Participant’s Account, which will reflect
credits for hypothetical “contributions” made by the Company, as well as
additional credits (or debits) for the hypothetical investment performance of
those Plan contributions, as hereinafter described.

  4.2 Contributions.    

For each calendar quarter during the Employment Period, the Company shall make a
contribution on the Participant’s behalf to the Plan in an amount equal to
twenty-two percent (22%) of the Participant’s Base Salary and Bonus Compensation
paid during such calendar quarter. Notwithstanding the foregoing, however, if
the Participant has a Termination of Employment before the Company has
contributed said amount for twenty (20) calendar quarters, then in such event
the Company shall make a lump sum contribution to the Plan equal to the number
of calendar quarters less than twenty (20), using as a base for determining such
amount twenty-two percent (22%) of the Participant’s Base Salary and Bonus
Compensation for the twelve (12) months preceding the Termination of Employment.
After the Company has contributed to the Plan an amount equal to twenty-two
percent (22%) of the Participant’s Base Salary and Bonus Compensation paid
during the calendar quarter for twenty (20) calendar quarters, the Company, in
its sole discretion, may determine the amount, if any, contributed for
subsequent calendar quarters during the Employment Period.

  4.3

Changes in Base Salary and/or Base Compensation.

   

The rate of Company contribution shall continue in effect for the Employment
Period to which it applies, notwithstanding any change in the Participant’s Base
Salary and Bonus Compensation which may occur during such year.

  4.4 Crediting of Contributions.    

Company contributions to the Plan will be credited to a Participant’s Account
within ten (10) days after the end of the calendar quarter to which the
contribution relates. No amount shall actually be set aside for payment under
this Plan, and the existence of the Account shall not create and shall not be
deemed to create a trust of any kind, or fiduciary relationship between the
Company and the Participant or his Beneficiary.

    4.5 Taxation.    

Amounts credited to a Participant’s account under this Plan are subject to rules
of taxation (including employment taxes) as may be applicable from time to time.
Any taxes owing in a year will be deducted from a Participant’s Base Salary
and/or Bonus Compensation pursuant to rules established by the Committee.

6

--------------------------------------------------------------------------------


4.6

Deemed Investment of Contributions.

                

Solely for the purpose of measuring the Company’s liability to a Participant
under the Plan, Company contributions credited to Participant Accounts will be
deemed invested as the Participant/Committee shall from time to time determine.
Credits to Participant Accounts for hypothetical investment performance will, if
amounts are deemed invested at interest, be based upon a rate of interest
determined by the Board from time to time. Otherwise, such credits (or debits)
will be based upon the performance of a security, index or other investment (or
upon any other method) determined by the Committee and specified in an Appendix
to this Plan, which will be amended, as appropriate, to reflect any change in
the investment made by the Committee.

  4.7

Company Investments.

   

The Company, in its sole discretion, shall decide whether or not to underwrite
its obligations under the Plan by actually investing its hypothetical
contributions. If the Company decides to invest any amounts, Plan Participants
and Beneficiaries shall have no interest (other than those of unsecured general
creditors) in such actual investments even if they correspond to the securities,
index or other hypothetical investments used for the measurement of Plan
benefits. Any investment the Company may actually make in connection with the
Plan shall at all times remain part of the general assets of the Company, within
the Company’s control and available for any Company purpose, subject to the
provisions of any Rabbi Trust to which any actual investment is transferred; and
the rights of Participants and their Beneficiaries will remain those of
unsecured general creditors of the Company.

7

--------------------------------------------------------------------------------

ARTICLE 5
BENEFIT EVENTS

5.1

Benefits Following Retirement and Certain Other Events.

                

Upon a Participant’s Termination of Employment for any reason other than as a
result of such Participant’s Termination for Disability (as that term is defined
in the Employment Agreement) or death, the Company will pay benefits to the
Participant (or his Beneficiary) in the amount and manner described in Article
6.

  5.2

Benefits Following a Termination for Disability.

    (a)

In the event that a Participant’s Termination of Employment is the result of
such Participant’s Termination for Disability (as that term is defined in the
Employment Agreement), such Participant’s Termination of Employment will be
deemed to have occurred on the date specified by the Board in accordance with
Section 409A of the Code and the Company’s 409A Policy, if any, and the Company
will pay benefits to the Participant (or his Beneficiary) in the amount and
manner as described in Article 6.

                   (b)

For the purpose of this Article, subject to Section 409A of the Code and the
terms of the Company’s 409A Policy, a Participant who is otherwise disabled and
absent from employment with the Company due to that disability will be
considered to be employed in the active, full-time service of the Company for as
long as he remains disabled.

  5.3 Death Benefits.     (a)

Prior to his death, a Participant shall have the right to designate a
Beneficiary or beneficiaries for the amount payable under this Section 5.3, and
to select a separate payment option for benefits commencing upon death, upon a
form approved by the Plan Administrator.

    (b)

If the Participant’s Termination of Employment occurs as a result of such
Participant’s death, the Participant’s Account will be paid to the Participant’s
named Beneficiary(ies) according to a form of payment option described in
Section 6.3 (or otherwise permitted by the Plan Administrator) and elected by
the Participant separately for this post-death benefit distribution. Payment of
these amounts will commence as soon as may be practicable under procedures
established by the Plan Administrator.

    (c)

If a Participant dies after his Benefit Commencement Date but prior to receiving
a distribution of his entire Account, and the Participant had not elected a
single life annuity option for his retirement benefit, the balance remaining in
his Account (or, in the event that the Participant elected an annuity payable
over the life of Participant and spouse, the survivor annuity) will be paid to
the Participant’s named Beneficiary(ies) (or surviving annuitant) according to
the Participant’s election for retirement benefits, for the remainder of the
period over which the retirement benefits were to be paid.

8

--------------------------------------------------------------------------------


(d)

Unless the Participant’s Beneficiary designation provides to the contrary, the
following will apply with respect to payments after the Participant’s death:

                                (i)

If the primary Beneficiary survives the Participant but dies before all amounts
due to the Beneficiary under the Plan are paid out, the present value of any
payments due after the death of the primary Beneficiary will be paid to the
Beneficiary’s estate in a lump sum.

                 (ii)

If the primary Beneficiary does not survive the Participant, any payments due
after the death of the Participant will be paid to the contingent Beneficiary
or, if none is named or none survives the Participant, the present value of all
amounts not yet paid to the Participant will be paid to the Participant’s estate
in a lump sum.

    (iii)

In the case of installment payments other than an annuity, the present value of
amounts not yet paid will be the remaining Account Balance.

    (iv)

In the case of an annuity, the present value will be determined by the Plan
Administrator using the mortality table set forth in Revenue Ruling 95-6, 1995-1
CB 80 and a reasonable interest determined by the Plan Administrator considering
the type of annuity and prevailing market rates.

 

5.4 Payor.                 

The Company may pay directly any amounts due under the Plan to a Participant or
Beneficiary, or it may delegate responsibility for payments to a trustee or
other third party.

  5.5

One-Time Benefit Event.

   

Notwithstanding any other provision to the contrary, a Participant may elect to
receive a distribution equal to 100% of his Account under the Plan provided that
such election is (i) in writing; and (ii) received by the Plan Administrator no
later than December 31, 2008. Such distribution will occur on January 15, 2009.

9

--------------------------------------------------------------------------------

ARTICLE 6
VALUATION AND DISTRIBUTION OF ACCOUNTS

6.1

Valuation of Accounts.

                

A Participant’s Account shall be valued as of each Valuation Date under
procedures established by the Plan Administrator.

  6.2

Commencement of Benefits.

   

Benefits will be paid after the Participant’s Benefit Commencement Date, which
shall be determined in accordance with the terms of Article 5. Notwithstanding
any provision herein to the contrary, to the extent applicable, in no event
shall any payment hereunder be made earlier than six months after the date of
the Participant’s termination of employment with the Company, except in
connection with the Participant’s death.

  6.3

Form and Amount of Payment Options.

 

              

A Participant may elect the form of payment option applicable to his Account.
Payment options available under the Plan are:

  (a)

Lump Sum. A full lump sum payable on or within thirty days after the
Participant’s Benefit Commencement Date, equal to the Account balance as of the
Valuation Date immediately preceding the Benefit Commencement Date; or

                 (b)

Equal Annual Installments. For Account balances of not less than $10,000, equal
annual installments payable over five, ten, fifteen or twenty years, beginning
on or within thirty days after the Participant’s Benefit Commencement Date.
Annual installments shall be equal to the Account balance on the Valuation Date
immediately preceding first payment divided by the number of years in the
elected installment period, plus interest to the date of each payment at such
rate as the Board may determine from time to time (but not less than five
percent (5%)); or

     (c)

Recalculated Annual Installments. For Account balances of not less than $10,000,
annual installments payable over five, ten, fifteen or twenty years, beginning
on or within thirty days after the Participant’s Benefit Commencement Date.
Annual installments shall be, for the first payment, equal to the Account
balance on the Valuation Date immediately preceding the first payment divided by
the number of years in the elected installment period, and for the remaining
payments, equal to the Account Balance on the Valuation Date immediately
preceding the payment, divided by the remaining number of installment payments
to be made. For the purpose of determining the amount of all payments following,
the first payment, interest shall be credited to the Account Balance remaining
after the first payment at such rate as the Board may determine from time to
time (but not less than five percent (5%)); or


10

--------------------------------------------------------------------------------


  (d)

Life Annuity Options. For Account balances of not less than $10,000, equal
annual installments, beginning on or within thirty days after the Participant’s
Benefit Commencement Date, payable over the life of the Participant, or over the
lives of the Participant and spouse, with or without a minimum period certain,
as elected by the Participant at the commencement of his participation in the
Plan, or in a later change of form of payment made pursuant to Section 6.3. This
annuity will be the actuarial equivalent of the Account balance on the Valuation
Date immediately preceding first payment, as determined by the Plan
Administrator using the mortality table set forth in Revenue Ruling 95-6, 1995-1
CB 80 and a reasonable interest rate determined by the Plan Administrator
considering the type of annuity and prevailing market rates.

               6.4

Election of Payment Options and Deferral of Benefits.

                 (a)

Elections as to the manner of distribution of the Participant’s Account will be
made upon forms provided by and according to procedures established by the Plan
Administrator. At the commencement of an Eligible Employee’s participation in
the Plan, he shall be required to make a written election indicating his form of
payment option. This election will be binding and apply to all amounts held for
the Participant under the Plan except as provided under (b) below.

    (b)

A Participant will have one opportunity to postpone the commencement of his
benefits and/or change his initial election regarding the form of payment option
for his Account, as follows: At least twelve (12) months prior to the date on
which distribution would otherwise commence, the Participant may elect to
postpone, but not accelerate, his Benefit Commencement Date to a later specified
date which may not be earlier than five years after the date on which
distribution would otherwise commence. A Participant may also elect to specify a
different form of payment, provided, however, that any such election will
provide for a specified date for distribution which may not be earlier than five
years after the date on which distribution would otherwise commence. Any
election which is determined, considering the date upon which the Participant
terminates or is deemed to have terminated under Article 5, to have been made
too late, and not otherwise in accordance with this Section 6.4 or Section 409A
of the Code, will be void and without effect.

11

--------------------------------------------------------------------------------

ARTICLE 7
ADMINISTRATION AND CLAIMS PROCEDURE

7.1 Administration.                 

The Plan shall be administered by the Board, which shall have the authority,
duty and power to interpret and construe the provisions of the Plan as the Board
deems appropriate including the authority to determine eligibility for benefits
under the Plan. The Board shall have the duty and responsibility of maintaining
records, making the requisite calculations and disbursing the payments
hereunder. The interpretations, determinations, regulations and calculations of
the Board shall be final and binding on all persons and parties concerned. Any
benefits payable under this Plan will be paid only if the Plan Administrator
decides in its discretion that the applicant is entitled to them.

  7.2

Expenses; Reliance on Third Parties.

   

Expenses of administration shall be paid by the Company. The Board shall be
entitled to rely on all tables, valuations, certificates, opinions, data and
reports furnished by any actuary, accountant, controller, counselor other person
employed or retained by the Company with respect to the Plan.

  7.3

Annual Statements.

   

The Board shall furnish individual annual statements of accrued benefits to each
Participant, or Beneficiary, in such form as determined by the Board.

  7.4

Appointment of a Conservator.

   

The Company may from time to time establish rules and procedures which it
determines to be necessary for the proper administration of the Plan and the
benefits payable to an individual in the event that individual is declared
incompetent and a conservator or other person legally charged with that
individual’s care is appointed. Except as otherwise provided herein, when the
Company determines that such individual is unable to manage his or her financial
affairs, the Company may pay such individual’s benefits to such conservator,
person legally charged with such individual’s care, or institution then
contributing toward or providing for the care and maintenance of such
individual. Any such payment shall constitute a complete discharge of any
liability of the Company and the Plan for such individual.

  7.5

Limitation of Liability.

   

Notwithstanding any provision herein to the contrary, neither the Company nor
any individual acting as an employee or agent of the Company shall be liable to
any Participant, former Participant, designated Beneficiary, or any other person
for any claim, loss, liability or expense incurred in connection with the Plan,
unless attributable to fraud or willful misconduct on the part of the Company or
any such employee or agent of the Company.

12

--------------------------------------------------------------------------------


7.6 Claims for Benefits.                 

All claims for benefits shall be handled through the following procedure:

    (a)

Claim. A person who believes that he is being denied a benefit to which he is
entitled under the Plan (hereinafter referred to as a “Claimant”) may file a
written request for such benefit with the Company, setting forth his claim. The
request must be addressed to the Plan Administrator at the Company’s then
principal place of business.

                 (b)

Claim Decision. Upon receipt of a claim, the Plan Administrator shall advise the
Claimant that a reply will be forthcoming within ninety (90) days and shall, in
fact, deliver such reply within such period. The Plan Administrator may,
however, extend the reply period for an additional ninety (90) days for
reasonable cause.

     

If the claim is denied in whole or in part, the Plan Administrator shall adopt a
written opinion, using language calculated to be understood by the Claimant,
setting forth:

      (i)

The specific reason or reasons for such denial;

                   (ii)

The specific reference to pertinent provisions of this Agreement on which such
denial is based;

      (iii)

A description of any additional material or information necessary for the
Claimant to perfect his claim and an explanation why such material or such
information is necessary;

      (iv)

Appropriate information as to the steps to be taken if the Claimant wishes to
submit the claim for review; and

      (v)

The time limits for requesting a review under Section 7.6(c) and for review
under Section 7.6(d).

    (c)

Request for Review. Within sixty (60) days after the receipt by the Claimant of
the written opinion described above, the Claimant may request in writing that
the Assistant Secretary of the Company review the determination of the Company.
Such request must be addressed to the Assistant Secretary of the Company, at its
then principal place of business. The Claimant or his duly authorized
representative may, but need not, review the pertinent documents and submit
issues and comments in writing for consideration by the Company. If the Claimant
does not request a review of the Company’s determination by the Assistant
Secretary of the Company within such sixty (60) day period, he shall be barred
and estopped from challenging the Company’s determination.

    (d)

Review of Decision. Within sixty (60) days after the Assistant Secretary’s
receipt of a request for review, he will review the Company’s determination.
After considering all materials presented by the Claimant, the Assistant
Secretary will render a written opinion, written in a manner calculated to be
understood by the Claimant, setting forth the specific reasons for the decision
and containing specific references to the pertinent provisions of this Agreement
on which the decision is based. If special circumstances require that the sixty
(60) day time period be extended, the Assistant Secretary will so notify the
Claimant and will render the decision as soon as possible, but no later than one
hundred twenty (120) days after receipt of the request for review.

13

--------------------------------------------------------------------------------

ARTICLE 8
FUNDING

8.1 In General.                 

This Plan is unfunded. The rights of a Participant or Beneficiary are those of
an unsecured general creditor of the Company. In general, benefits will be paid
by the Company from its general assets when due.

   

The Company, in its sole discretion, shall decide whether or not to underwrite
its obligations under the Plan by actually investing amounts equal to the
Company contributions in any investment vehicle. If the Company decides to
invest its contributions, no Participant or Beneficiary will have any interest
in those actual investments, even if those actual investments correspond to the
Plan’s hypothetical investments, and even if the amounts invested correspond to
the amounts of the Company’s hypothetical Plan contributions. Any investment the
Company makes in connection with the Plan shall at all times remain part of the
general assets of the Company, subject to the provisions of any Rabbi Trust to
which any actual investment is transferred; and the rights of Participants and
their Beneficiaries will remain those of unsecured general creditors of the
Company.

   

Participants and their Beneficiaries, heirs, successors, and assigns shall have
no legal or equitable rights, claims, or interests in any specific property or
assets of the Company, including any investments actually acquired in connection
with the Company’s obligations under the Plan, except as may be provided for in
a Rabbi Trust which the Company may choose to establish, as provided for in
Section 8.2. No life insurance policy(ies) or other asset(s) of the Company
shall be held by the Company, or by any other person or entity, in a fiduciary
capacity, under any trust expressed or implied, for the benefit of Participants,
their Beneficiaries, heirs, successors, or assigns (other than under a Rabbi
Trust), or shall be held as collateral security for the fulfillment of the
obligations of the Company under this Plan. Any and all of the Company’s assets,
including such Policies, shall be, and remain, the general, unpledged,
unrestricted assets of the Company.

   

Whether or not the Company sets aside assets in a Rabbi Trust in connection with
this Plan, the Company’s obligation under the Plan shall be merely that of an
unfunded and unsecured promise of the Company to pay money in the future.

  8.2

Rabbi Trust.

   

The Company may transfer cash, life insurance policies or any other assets to a
Rabbi Trust which it may establish in connection with the Plan.

   

In that event, Plan benefits may be paid, in the absolute discretion of the
Company, from the Company’s other general assets, or from assets held in the
Rabbi Trust.

   

In the event that assets are placed in a Rabbi Trust, those assets shall remain
available to general creditors of the Company in the event of its insolvency.

14

--------------------------------------------------------------------------------

ARTICLE 9
AMENDMENT, TERMINATION AND CHANGE OF CONTROL

9.1 Amendment or Termination.                 

The Company reserves the right to amend, modify, suspend or terminate this Plan
in whole or in part at anytime by action of its Board, to the extent permitted
under Section 409A of the Code. No amendment shall reduce the Account credited
to a Participant under this Plan as of the amendment date, except to the extent
that the Participant agrees in writing to such a reduction.

  9.2

Change of Control.

   

Following a Change of Control (as that term is defined in the Employment
Agreement), the Plan shall be continued by the surviving entity, and the
Participant’s rights under this Plan shall not be impaired without the consent
of the Participant.

15

--------------------------------------------------------------------------------

ARTICLE 10
GENERAL PROVISIONS

10.1

Payment to Minors and Incompetents.

                

If any Participant or Beneficiary entitled to receive any benefits hereunder is
a minor or is deemed by the Plan Administrator, or adjudged to be, legally
incapable of giving valid receipt and discharge for benefits received, benefits
will be paid to such person or institution as the Plan Administrator may
designate or to the duly appointed guardian of the Participant or Beneficiary,
as the case may be. Any payment so made shall be deemed to be in complete
discharge of the Participant or Beneficiary’s right to such payment under the
Plan.

  10.2

No Contract.

   

This Plan shall not be deemed to create a contract of employment with any
Participant, nor shall any provision of the Plan alter in any way the rights and
responsibilities of the Company or any Participant under such Participant’s
Employment Agreement.

  10.3

Use of Masculine and Feminine; Singular and Plural.

   

Wherever used in this Plan, the masculine gender will include the feminine
gender and the singular will include the plural, unless the context indicates
otherwise.

  10.4

Non-Alienation of Benefits.

   

No amount payable to, or held under the Plan for the account of, any Participant
or Beneficiary shall be subject in any manner to alienation, sale, transfer,
assignment, pledge, encumbrance, or charge, and any attempt to so anticipate,
alienate, sell, transfer, assign, pledge, encumber, or charge the same shall be
void. Nor shall any amount payable to, or held under the Plan for the account
of, any Participant or Beneficiary be in any manner liable for his debts,
contracts, liabilities, engagements, or torts, or be subject to any legal
process to levy upon or attach.

  10.5

Protective Provisions.

   

Each Participant shall cooperate with the Company by furnishing any and all
information requested by the Company in order to facilitate the payment of
benefits hereunder, taking such physical examination as the Insurer may require
and such other relevant action as may be requested by the Plan Administrator. If
a Participant refuses to cooperate with any requirements reasonably imposed, the
Company shall have no further obligation to the Participant under the Plan,
other than payment to the Participant of the cumulative amounts previously
deferred by the Participant under the Plan.

  10.6

Governing Law.

   

The provisions of the Plan shall be interpreted, construed, and administered in
accordance with the laws of the of the State of North Carolina, except to the
extent federal law (including, but not limited to, ERISA) applies. ERISA will
govern all issues and matters relating to the Plan and shall preempt all state
laws relating to the Plan.

16

--------------------------------------------------------------------------------


10.7

Captions.

                

The captions contained in the Plan are inserted only as a matter of convenience
and for reference and in no way define, limit, enlarge, or describe the scope or
intent of the Plan nor in any way affect the construction of any provision of
the Plan.

  10.8

Compliance with Section 409A of the Code.

   

The Plan is intended to comply with Section 409A of the Code. Notwithstanding
any provision of the Plan to the contrary, the Plan shall be interpreted,
operated and administered in a manner consistent with this intent.

 

EXECUTED this _____ day of ________________, 2008 by the Company’s duly
empowered officer.

    INVESTORS TITLE INSURANCE COMPANY    ATTEST:           Signature      Title
      Date  


17

--------------------------------------------------------------------------------